Title: To James Madison from James Wilkinson, 24 August 1805
From: Wilkinson, James
To: Madison, James


          
            No. 2
            Sir,
            St. Louis Augt. 24th. 1805.
          
          Since my last, bearing date the 28th. Ulto. the affairs of this Territory have progressed with tranquility. My neglect of the violent personal invectives, which were poured in upon me by the adverse parties of the Country, appears to have abated the Zeal and ardor of the managers on either Side, and it would seem that a truce has succeeded at all points, excepting the district of St. Genevieve, where the contest has I fear derived support from an improper source, but even there we shall soon have concord. Judge Lucas arrived here on the 10th. or 11th. inst., and we have since adjusted general principles for the organization of our Courts, and the construction of the System of jurisprudence we propose to adopt, the leading features of which ⟨are⟩; ⟨brevity,⟩; ⟨sim⟩;plicity, promptitude and economy; and thus far, I have much plea sure in assuring you, we have proceeded, not only in harmony, but with cordiality and a happy coincidence of Sentiment.
          I am obliged to touch one of the three great objects to which the President directed my attention, with extreme delicacy; that is the depopulation of the feeble scattered Settlements below, on the Mississippi and St. François Rivers, for the People of the Territory, however well satisfied with their present condition, look forward with much confidence to the period of their admission, to memberhood with the United States, and the sudden extinction of these views, would deeply affect the Amour Propre, and probably excite some seditious emotions; my course therefore in this respect must be rather indirect. Perceiving that the Judges were unapprised of the Presidential policy, and that one of them encouraged the popular expectations, I considered it proper to impart to them his injunctions to me, observing at the same time, that whatever might be our own feelings on the occasion, I considered it the solemn duty of every public functionary to maintain and promote the views of the executive with Zeal and assiduity. I was listened to with apparent Surprize, but experienced an accordance of Sentiment; yet Sir, I do believe a communication from you on the subject, would enable me to give additional force to my own observations. The result of the inquiries, which I have set on foot on the subject, favors the practibility of the proposition of the President, which I consider essentially connected, with the transfer of our Southern Indians to the West of the Mississippi. In fact the Settlements below Cape Girardeau are composed very generally, of a medley of our loose erratic countrymen, whose local attachments are as fluctuating, as their principles are unsteady.
          The inclosed letter from a native of Baltimore County, Maryland, who has great influence over the most respectable settlements of the District in which he lives, will convey to you some idea of the dispositions, feelings and interests of the Inhabitants in that quarter.
          The projects of the British merchants on the Side of Canada, to monopolize at once the whole trade of the Missouri, menace such serious consequences, as to call forth my decisive interposition. This town is now almost filled, not only with merchandise imported from Montreal, but with merchants, Agents, Clerks, and engagés all British Subjects, who are here for the express purpose of carrying their enterprizes into a River, where they have no right and which they never before visited. At this moment our controul over the Indians of the Missouri is unrivalled, they repose with confidence on our protection, and invite us to establish factories, and military Posts, in the interior of their Country: Independent of commercial considerations, and the tranquility of this our feeble and exposed frontier, The proximity and relation of those Indians to Spanish America, their force, and the Safety with which their erratic habits, would enable them to make war upon us, point out the policy and expediency of our preserving their friendship, by every means in our power.
          But if We admit the British trader to a free intercourse with them, we may reasonably expect, that from political rivalry or personal interest, he will oppose himself to our plans, and by a Single whisper he may destroy our present good understanding with the natives, defeat our future views and involve Calamitous consequences of permanent duration.
          Jealousy is a prominent trait of In⟨dian⟩; Character, and to excite it effectually among the Missourians, it is barely necessary to say to them, “Beware of the Americans. They mean to take your Country from you, as they have done that of your Red Bretheren East of the Mississippi; If you Suffer them to establish factories among you, it is to corrupt your Chiefs; and if you permit them to build forts in your Country, and Garrison them with their Warriors, they will make slaves of you”; Such artifices have heretofore been practised, and We have witnessed their pernicious effects.
          The force of these reflections which are, I flatter myself sound, determined me to address a letter to the Congressional officers of the Territory now in this Place, of which you have a Copy under Cover, I Shall wait for their answer to-morrow, and should they accord in the opinion, I will prohibit the entrance of British Merchandise into the Missouri; but let their Judgement be what it may, it is my intention the day after to-morrow to utter the Notification, of which you have also a Copy; I know the measure will draw upon me a load of obloquy to which I must oppose the policy of the Step and the integrity of my motives, in the firm hope that my conduct may receive your approbation and that of the President. With perfect respect I am Sir, your Obdt. Servt.
          
            Ja: ⟨Wilkinson⟩;
          
          
            NB. I herewith transmit you copies of the only official documents which I have uttered.
          
        